COURT OF APPEALS OF VIRGINIA


Present: Chief Judge Moon, Judges Coleman and Willis
Argued at Salem, Virginia


LYNCHBURG FOUNDRY and
 ARGONAUT INSURANCE COMPANY
                                        MEMORANDUM OPINION * BY
v.       Record No. 2816-96-3          JUDGE SAM W. COLEMAN III
                                             JUNE 3, 1997
ROBERT F. CYRUS


         FROM THE VIRGINIA WORKERS' COMPENSATION COMMISSION
            J. Gorman Rosenberger, Jr. (Wilson, Garbee &
            Rosenberger, on briefs), for appellants.

            (P. Scott De Bruin; Joseph R. Johnson, Jr. &
            Associates, on brief), for appellee.



     The Workers' Compensation Commission denied the claimant's

application for permanent partial disability benefits filed

pursuant to Code §§ 65.2-503 and -708.   The employer defended the

claim on the grounds that the claim was barred by the statute of

limitations and that the claimant was not entitled to a

permanency rating for the injury.   The commission held that the

claim was not barred by the statute of limitations because the

employer paid the claimant's salary during his disability and

failed to file a Memorandum of Agreement.   On the merits, the

commission ruled that Code § 65.2-503 does not provide for a

permanency rating for loss of use of a shoulder, and therefore,

the commission held that the claimant was not entitled to

benefits.   The claimant did not appeal that decision and it is
     *
       Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
final.   Thus, the employer prevailed on the merits of the claim

before the commission.

     Despite the employer having prevailed on the merits, the

employer appeals the commission's decision that the statute of

limitations did not bar the claim.     In support of its contention

the employer cites Lynchburg Foundry Co. v. McDaniel, 22 Va. App.
307, 311, 469 S.E.2d 85, 87 (1996), for the proposition that Code

§ 65.2-708(B) precludes the claimant from seeking an award for

permanent partial disability when he purportedly did not file a

claim within thirty-six months from the date of this injury.
     Assuming that the employer's argument has merit and the

commission erred in holding that the statute of limitations did

not bar the claim, nevertheless, a decision by us in the

employer's favor would have no affect upon this claim.

Regardless of our decision, we could grant no relief.    We do not

decide cases where no justiciable controversy is pending or

remains to be determined.   See City of Fairfax v. Shanklin, 205
Va. 227, 229, 135 S.E.2d 773, 775 (1964).    A suit seeking an

advisory opinion, a decision upon a moot question, or an answer

to a speculative inquiry will not be undertaken by a court.      Blue

Cross and Blue Shield of Va. v. St. Mary's Hosp. of Richmond,

Inc., 245 Va. 24, 36, 426 S.E.2d 117, 123 (1993).

     The commission's denial of benefits to the claimant is a

final decision.   For us to consider the commission's decision on

the issue of whether the claim for a permanency rating is barred




                               - 2 -
by the statute of limitations would serve no purpose because no

pending controversy exists between the parties.   We will not

render an advisory opinion on whether the claim is barred by the

statute of limitations merely because the employer harbors some

apprehension that the claimant may in the future file another

claim.

     Accordingly, because the decision of the commission denying

the claimant benefits for a shoulder permanency rating is final

and has not been appealed, we do not decide the statute of

limitations issue as applied to the shoulder claim.   However,

because the decision on the merits of the claimant's shoulder

injury rating renders moot and of no effect the commission's

decision on the statute of limitations issue, we vacate the

commission's decision concerning the statute of limitations.
                                             Decision vacated and
                                                appeal dismissed.




                              - 3 -